              Case 2:19-cv-02426 Document 1 Filed 07/24/19 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                               Plaintiff,

               v.                                            Civil No. 19-2426

CHARLES E. BURCH, II, a/k/a CHARLES
BURCH; AIRREALE MCCOWAN a/k/a
ARIELLA MCCOWAN; MONTEL SPELLER;
CIARRA MILLER; and The Unknown Heirs,
Executors, Administrators, Devisees, Trustees,
Legatees, Creditors, and Assignees of EVELINA L.
BURCH (deceased borrower); the Unknown
Spouses of the Deceased and other Defendants; the
Unknown Stockholders, Officers, Successors,
Trustees, Creditors and Assignees of such
Defendants as are existing, dissolved or dormant
corporations; the Unknown Executors,
Administrators, Devisees, Trustees, Creditors,
Successors and Assignees of such Defendants as are
or were partners or in partnership; and the Unknown
Guardians, Conservators and Trustees of such of the
Defendants as are minors or are in any way under
legal disability; and the Unknown Heirs, Executors,
Administrators, Devisees, Legatees, Trustees,
Creditors and Assignees of any Person alleged to be
deceased and made Defendants as such,

                               Defendants.

                                            COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Jon P. Fleenor, Assistant United States Attorney, and for

its cause of action alleges:

        1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.
     Case 2:19-cv-02426 Document 1 Filed 07/24/19 Page 2 of 9




2.    Evelina L. Burch (Borrower) died intestate on January 11, 2017.

3.    Service may be made upon the Defendants in the following manner:

      a.     Defendant Charles E. Burch, II, a/k/a Charles Burch, may be served by

      delivering a copy of the Summons and Complaint to him at 4141 W. Nez Perce

      St., Apt. 204, Boise, Idaho 83705, within the jurisdiction of this Court. This

      Defendant may be considered within the jurisdiction of the Court pursuant to the

      long-arm statute, K.S.A. § 60-308(b).

      b.     Defendant Airreale McCowan a/k/a Ariella McCowan may be served by

      delivering a copy of the Summons and Complaint to her at 2601 E. Pecan Rd.,

      Phoenix, Arizona 85040-3653, within the jurisdiction of this Court. This

      Defendant may be considered within the jurisdiction of the Court pursuant to the

      long-arm statute, K.S.A. § 60-308(b).

      c.     Defendant Montel Speller may be served by publication since his address

      is unknown.

      d.     Defendant Ciarra Miller may be served by publication since her address is

      unknown.

      e.     Upon the Unknown Heirs, Executors, Administrators, Devisees, Trustees,

      Legatees, Creditors, and Assignees of Evelina L. Burch (deceased borrower), the

      Unknown Spouses of the deceased and other Defendants; the Unknown

      Stockholders, Officers, Successors, Trustees, Creditors and Assignees of such

      Defendants as are existing, dissolved or dormant corporations; the Unknown

      Executors, Administrators, Devisees, Trustees, Creditors, Successors and

      Assignees of such Defendants as are or were partners or in partnership; and the



                                       2
             Case 2:19-cv-02426 Document 1 Filed 07/24/19 Page 3 of 9




               Unknown Guardians, Conservators and Trustees of such of the Defendants as are

               minors or are in any way under legal disability; and the Unknown Heirs,

               Executors, Administrators, Devisees, Legatees, Trustees, Creditors and Assignees

               of any Person alleged to be deceased and made Defendants as such, by

               publication, since the addresses of these Defendants are unknown.

       4.      Deceased borrower Evelina L. Burch, executed and delivered to Plaintiff, acting

through the Rural Housing Service, United States Department of Agriculture, a promissory note

on January 3, 1991, in which she promised to pay Plaintiff the principal amount of $24,160.00,

together with interest thereon at the rate of 9.0000 percent (9.0000%) per annum on the unpaid

balance. As consideration for this note, Plaintiff made a Rural Housing loan to Evelina L. Burch,

pursuant to the provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471, et seq.). A

true and correct copy of the Promissory Note is attached as Exhibit A.

       5.      To secure the payment of the indebtedness, deceased borrower Evelina L. Burch,

did, on January 3, 1991, execute and deliver a purchase-money security interest in the form of a

real estate mortgage upon certain real estate located in Allen County, Kansas, within the

jurisdiction of this Court, described as follows:

               Lot Four (4), Block One Hundred Twenty-six (126), of the
               Original Townsite of the City of Iola.

       6.      This real estate mortgage was filed for record on January 3, 1991, in the office of

the Register of Deeds of Allen County, Kansas, in Book 173 at Pages 241-244. A true and

correct copy of the Mortgage is attached as Exhibit B.

       7.      Pursuant to the Housing Act of 1949, as amended, 42 U.S.C. ' 1490a, and the

implementing regulations, 7 C.F.R. 3550.162, the Real Estate Mortgage also secures the

recapture of interest credit or subsidy granted to deceased borrower Evelina L. Burch. The total

                                                    3
             Case 2:19-cv-02426 Document 1 Filed 07/24/19 Page 4 of 9




amount of interest credit or subsidy subject to recapture is $21,804.94, such amount to be

recovered in rem only, and only after recovery of the principal (including advances and other

recoverable costs) and accrued interest through the date of any judgment. A true and correct copy

of the Subsidy Repayment Agreement is attached as Exhibit C.

       8.      Plaintiff is the owner and holder of the liability and security documents as set out

above, attached as Exhibits A-C.

       9.      Deceased borrower Evelina L. Burch failed to pay Plaintiff installments of

principal and interest when due in violation of the provisions of the liability and security

documents set out above. Plaintiff has elected to exercise its option to declare the entire unpaid

principal balance plus interest to be immediately due and payable and has made demand for

these amounts. No payment has been received.

       10.     The amount due on the promissory note and mortgage is principal in the amount

of $13,867.55 (including unpaid principal of $8,234.42, escrow replenish of $3,163.13, agency

title report fees of $375.00, caretaker fees of $2,080.00, and nonsufficient funds of $15.00) as of

July 20, 2019; plus interest in the amount of $2,413.96 (including interest on principal of

$1,884.22 and interest on advances of $529.74) accrued to July 20, 2019; plus interest accruing

thereafter at the daily rate of $3.4159 (including daily interest on principal of $2.0304 and daily

interest on advances of $1.3855) to the date of judgment; plus administrative costs (including but

not limited to lis pendens filing fee and title reports expenses) pursuant to the promissory note

and mortgage; plus filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.

§ 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court costs and

the costs of this action presently and in the future incurred. Plaintiff also demands in rem

judgment in the amount of $21,804.94 for interest credit or subsidy subject to recapture; plus



                                                  4
               Case 2:19-cv-02426 Document 1 Filed 07/24/19 Page 5 of 9




interest after the date of judgment at the rate set forth in 28 U.S.C. § 1961; and foreclosure of the

Defendants' interests in the subject real estate.

         11.      No other action has been brought for recovery of these sums and no payment has

been received.

         12.      The Plaintiff has completed all loan servicing requirements of Title V of the

Housing Act of 1949, 42 U.S.C. § 1471, et seq.

         13.      The following Defendant may claim an interest in the real estate that is the subject

of this action:

                  a.     Defendant Charles E. Burch, II, a/k/a Charles Burch, may claim an interest

                         as an heir at law of deceased borrower Evelina L. Burch.

                  b.     Defendant Airreale McCowan a/k/a Airella McCowan may claim an

                         interest as an heir at law of deceased borrower Evelina L. Burch.

                  c.     Defendant Montel Speller may claim an interest as an heir at law of

                         deceased borrower Evelina L. Burch.

                  d.     Defendant Ciarra Miller may claim an interest as an heir at law of

                         deceased borrower Evelina L. Burch.

                  e.     The Unknown Heirs, and other unknown defendants listed in paragraph 3

                         of this complaint, may claim an interest by and through Evelina L. Burch.

         13.      The indebtedness due Plaintiff is a first and prior lien on the property described

above.

         14.      The interests of Defendants are junior and inferior to the interests of Plaintiff

United States of America.




                                                    5
              Case 2:19-cv-02426 Document 1 Filed 07/24/19 Page 6 of 9




        15.      By execution of the mortgage the deceased borrower, Evelina L. Burch, agreed

that the Lender United States, acting through the Rural Housing Service, would not be bound by

any present or future State laws allowing for any right of redemption or possession of the real

estate following any foreclosure sale. Exhibit B, paragraph 19. Therefore, Evelina L. Burch

waived all rights of redemption and there is no right of redemption for any party, including lien

creditors.

        16.      The security real estate has been abandoned.

        WHEREFORE, Plaintiff demands an in rem judgment against the real property for

principal in the amount of $13,867.55 (including unpaid principal of $8,234.42, escrow replenish

of $3,163.13, agency title report fees of $375.00, caretaker fees of $2,080.00, and nonsufficient

funds of $15.00) as of July 20, 2019; plus interest in the amount of $2,413.96 (including interest

on principal of $1,884.22 and interest on advances of $529.74) accrued to July 20, 2019; plus

interest accruing thereafter at the daily rate of $3.4159 (including daily interest on principal of

$2.0304 and daily interest on advances of $1.3855) to the date of judgment; plus administrative

costs (including but not limited to lis pendens filing fee and title reports expenses) pursuant to

the promissory note and mortgage; plus filing fees in the amount of $400.00 allowed pursuant to

28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus

court costs and the costs of this action presently and in the future incurred.

        Plaintiff also demands foreclosure of the Defendants' interests in the subject real estate.

        Plaintiff further demands in rem judgment in the amount of $21,804.94 for interest credit

or subsidy subject to recapture; plus interest after the date of judgment at the rate set forth in 28

U.S.C. § 1961.




                                                  6
                Case 2:19-cv-02426 Document 1 Filed 07/24/19 Page 7 of 9




          Plaintiff further demands that its Mortgage be declared a first and prior lien on the real

estate described herein and that such advances as the Plaintiff may be authorized and required to

pay for insurance premiums, real estate taxes, title fees, or other costs necessary to protect the

security during the pendency of this proceeding be allowed as a first and prior lien on the

security.

          Plaintiff further demands that the United States of America be granted judgment

foreclosing its mortgage on the subject real property and the interests of all Defendants.

          Plaintiff further demands that the judgment granted the United States of America in the

Order and Judgment is the final judgment of this Court.

          Plaintiff further demands that all legal right, title and interest which the Defendants have

in the real estate be foreclosed, and the real estate be sold at public sale to the highest bidder, in

accordance with 28 U.S.C. §§ 2001-2003, inclusive, with no right of redemption in any party,

and that the sale be subject to any unpaid real estate taxes, special assessments and easements of

record.

          Plaintiff further demands that it may bid up to the full amount due it at the time of the

sale without paying funds into the Court, which bid shall satisfy the requirement for a cash sale,

and that the sale proceeds be applied in the following order:

                 (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                         § 2412(a)(2);

                 (2)     The costs of this action and the foreclosure sale;

                 (3)     The interest accruing on Plaintiff=s in rem judgment of foreclosure;

                 (4)     Plaintiff=s in rem judgment of foreclosure;

                 (5)     The interest accruing on Plaintiff’s in rem judgment for interest
                         credit or subsidy subject to recapture;



                                                    7
             Case 2:19-cv-02426 Document 1 Filed 07/24/19 Page 8 of 9




               (6)     Plaintiff’s in rem judgment for interest credit or subsidy subject to
                       recapture; and,

               (7)     Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Plaintiff further demands that all right, title, and interest in and to the real estate of the

Defendants, and of all persons claiming by, through or under her be decreed to be junior and

inferior to the Plaintiff's Mortgage and be absolutely barred and foreclosed.

       Plaintiff further prays that, if the grantee named in the United States Marshal’s Deed, or

the grantee’s assigns, are denied possession of the real property, a Writ of Assistance issue out of

this Court to the United States Marshal for the District of Kansas, upon application of the grantee

or assigns, ordering and directing the United States Marshal to place the grantee or assign, in

full, complete, and peaceful possession of the real property.

                                                        Respectfully submitted,

                                                        STEPHEN R. MCALLISTER
                                                        United States Attorney
                                                        District of Kansas

                                                        s/ Jon P. Fleenor
                                                        JON P. FLEENOR
                                                        Assistant United States Attorney
                                                        Ks. S.Ct. No. 14002
                                                        500 State Avenue, Suite 360
                                                        Kansas City, Kansas 66101
                                                        PH: (913) 551-6730
                                                        FX: (913) 551-6541
                                                        Email: jon.fleenor@usdoj.gov
                                                        Attorneys for the Plaintiff




                                                   8
             Case 2:19-cv-02426 Document 1 Filed 07/24/19 Page 9 of 9




                              REQUEST FOR PLACE OF TRIAL

       The United States of America hereby requests that trial of the above-entitled matter be

held in the City of Kansas City, Kansas.

                                                    s/ Jon P. Fleenor
                                                    JON P. FLEENOR
                                                    Assistant United States Attorney




                                               9
Case 2:19-cv-02426 Document 1-1 Filed 07/24/19 Page 1 of 1




             INDEX OF EXHIBITS TO
          UNITED STATES OF AMERICA=S
                  COMPLAINT


              Exhibit A: Promissory Note

              Exhibit B: Mortgage

              Exhibit C: Subsidy Repayment Agreement
Case 2:19-cv-02426 Document 1-2 Filed 07/24/19 Page 1 of 4




              Exhibit A: Promissory Note
                  Case 2:19-cv-02426 Document 1-2 Filed 07/24/19 Page 2 of 4

USDA‐ FmHA
Form FmHA 1940・ 16
                                  V
                                                  PROM:SSORY NOTE
                                                                                             Vみ          ″ み′μ ″
(Rev.8′ 87)
                                                                                                       “      “
    E OF                                                                             STATE
RH- 502 PROCRAM                                                                      COUNTY

                                                                                     CASE NO,




                                                                                           Januarv        3   ,1991 .
   FOR VALUE RECEIVED, the undcrsigncd (whcther orc            or mor€   perrons, hcrein eallcd "Borrower") jointly and
sevcrally promisc ro pay to rhc order of thi Unitcd Stltcs of Amcrice, .cting through thc Farmers Homc Administration,

Unired States Dcpartmcnt of Agriculturc, (herein cdlcd the "Governmcnt") et its ofticc         in Tor.A, rs


THEPRINCIPALSUMOF (rlfEN'rir E'OrrR r.IforlsaNn oNE HrnmnEn                         Srlrw      aNn   nnJll00------------)
IIOLLARS 13 24.16O       -OO-------------------------),                        plur INTEREST on thc UNPATD PRINCIPAL of

                                         PERCENT    (gJt@            %, ?En ANNUM.




                                             shJ be=agreed bemeen the Bo"ower and=he COvernment udng one ofthre
驚
露胤 JPittt冒               :」:lindinte“
                               (CheCk Onc)“
tr t.     Principal and lntercst paymcnts shall be dcfcrrcd. Thc iotcrest rccrued to                                         ,19_由 ___



                 瞥鵬調11電 :薦辮 滉出ま
        『 T常 :嶽 酬』
測rLJ+lli志                     」常:sttttttnmenttoen“                                                                     rthe am甜   織[
ruch ncw_Principal h-crein. S                                    end thc lmount of such regular inrtallmcnc in thc bos bclow,
when ruch amountr have bccn detcrmincd.

tr tt.    Paymcnt oftnterert shall not bo dcfcrcd. lnstallmcntr oftccrucd     Intacrt      shall bc pryeblc on thc


of each                           beginning on                           ,   19-,      through                                19-,

PincIPal and later accrued lnterest shall be Pald in             instil■     lents■ 3 indiCated in the boェ    belowi

                                                                                               ―― ― ― ―
                                                                                                        hstttments as hata“ d
留 壼:bolt罵         :SShJ not be deFcred.PHncIPJ and in詮 "stshtt be Pald h 396-―



  192.00----                                                       Pebruarv            3                                ,   199L,   aod


t
  192  '00--------------------------thcrcrftcr                 on thc              of crch . month
unril thc PRINCIPAL and TNTEREST rrc fully peid crccpt th.t rhc FINA.L-$!!-
                                                                       INSTALLMENT of thc cntirc indcbtedness
                                                                    TltrRrY    fllItEE---            33---------)       YEARS
evidcnced hercby, if not rooncr paid, shelt bc duc end PAYABLE
from thc DATE of this NOTE. The considcration hcrcfor rhell support            lny   sgrccmcnt modifying thc fotcgoing schcdule
of paymcnte.

                            -on
                       Case 2:19-cv-02426 Document 1-2 Filed 07/24/19 Page 3 of 4

                                      ツ                                                  V




lf thc totcl rmount of the lorn ir not edvenccd et the timc of loen clorlng, thc loen rhrll be edvrnced to the Borrowcr rr
rcquerrcd by Borrower end tpprovcd by thc Govcrnmcnt. Approvrl of rhc Governmcnt ir mrndrtory prwidcd thc rdvance ir
rlqucrtcd for a purposc euthorizcd by the Govcrnmcnt. tntcrc* rhdl eccruc on lhc Mount of cech advencc from its acruel
dalc es shown on thc rcycse hcrcof. Borrowcr euthorizes thc Govcrnmcnt to cnt.r the emount rnd drte ofsuch rdvence in
thc Rccord of Advenc*.

Peymcnt of principal end intcrcrt lhall bc applicd in rccordrncc wirh FmHA .ccounting proccdurc in cffcct on thc detc of
reccipt of the peymcnt. Borrower .grcc! !o pay larc chergcs in eccordencc with FmHA rcgulrtionr in cffcct whcn e leta
chrrgc is lsrcsscd.

Prcpaymcnn of scheduled inrtallments, or rtry portion thcrco( mey be         at eny timc of thc option of Borrowcr. Rcfun&
                                                                       -madc
end cxttr prymcnts. as defined in the regrletions (7CFR S1951.8) of thc Farmers Homc Administretion accotding to thc
sourcc of funds involvcd. rhdl, aftcr p.ymcnc of inlcrcst, bc applicd in accordancc with FmHA rcgrladonr rnd rccounting
proccdurcs in cffcct on thc date ofrcccipt ofpeyments.

Borrowcr rgrcc! Gh.t thc Govcrnment at any timc may arsign this notc. lf thc Govcrnrncnt assignr the notc end insurcr the
peyrncnt thcreo(, and in ruch cile. though thc note is not hcld _by th. G.ovcrnmcnt, Borrowcr shrll continuc to pey to thc
Govcrnmer,!, er collcction .gcnt for the holdcr, elt instellmcntr of principd and intcrest es schcduled hcrcin.

lf rhis notc ir held by an insuredtcndcr, pscpirymcnts made by Borrowcr mayr et the option of thc Governmcnt, be rcmittcd
by thc Govcrnmerr ro rhc holder promptly orr cxccpt for final p:rrrmcnt, bc rcteincd by thc Govcrnmcnt and remitted to thc
holder on eithcr r calendar quertcr besls or an annuat instdlmcnt duc detc besis. The cffeccivc datc of .ny prcpeymcnt
rctaincd and rcmitrcd by thc Governmcnt to thc holdcr on an annual installment duc datc buis shell bc the dete of thc pre-
prymcnr by Borrowcr, and the GovcramcnG will pay the intcrcst to which the holdcr is cntitled eccruing bctwecn the cffective
dltc of   eny such prcpaymcnt end thc datc of thc TrcrsutT checlc to thc holder.

CREDIT ELSEWHERE CERTIFICATION: Borrowcr hereby certilics thet helshe is unablc to obtain sufficient crcdit elrc-
whcrc to financc hislhcr aclud nccds et reasoneblc relcs and terms, trking into conridcmtion prevdling privetc and coopcn.
tive retcs and tcrms in or ncar his/hcr community for loans for rimihr purpos.s end pcriodr of timc, and thrt thc lorn
cvidcnccd hcreby shall be used solcly for purpo3c3 authorizcd by the Governmcnt.

LEASE OR SALE OF PROPERTY: lf the propcriy conslructcd, improvcd, purchascd, or rc(inanced in wholc or in plrt
wirh thc loen evidcnced hercby ir (1) lcercd or rcntcd with rn option to purchesc, (2) lcaeed or rentcd without option to
purchese for I rcrm crcceding 3 ycrn, or (3) sold or tidc is otherwioc convcycd. voluntarily or involuntlrily, thc Govcrnmcnt
may at    itr option   dcclare :hc indebtcdnes avidcnccd hcrcby irnmcdietely due and peyablc.

RIFINANCING AGREEMENT: Borrowcr hereby agrclr to providc periodic financial information rs rcqucstcd by the
Governmcnr. If rt rny tlmc it shall eppcer to thc Govcrnmcnt that Borrower mey bc sble co obein e toen from r rcrponriblc
coopcrasiv. or pdveti crcdit source el-rceronablc ratcc .nd tctms for loens for sirnilar purposcr end pcriod_ of timc_, Borrowcr
wilt, rt the Governmcnr'! rcquclr, epply for and ecccpt a loan in rufticicnr.mount to pey this norc in futl end, if the lcnder
is e coopcrrrivc, to pry for eny ncccssrry rtoclc. Thls paregrrph and thc preccding paregraph rhall not apply to rny comdtcr
signing rhis notc pursusnt to Scction 502 of the Housing Act of 1949 to compen3.te for deficicnt rcp.ymcnt ebility of
other underrigncd pcrson(s).

CREDIT SALE TO NONPROGRA.|T{ BORROWER: Thc provirions of thc paregraphr cntitled "Crcdit Etscwhcrc Ccrdftce.
iion," rnd "Rcfinancing Agrccmcnt" do not apply if (l) this promissory notc rcprcscntr in wholc or prrt p.ymcnt for prop-
erty purchrscd from the Govcrnmcnt and (2) thc loan rcprcsentcd by this promissory notc w.s madc to chc borrower as en
nonprogram borrowcr under Title V of thc Housing Act of 1949, as amended, end regulationr promulge:cd thcrcundcr.

DEFAULT: Failure to pey when duc any dcbt evidenccd hcreby or pcr[orm any covenen! or egreemcnt hcrcundcr shell
coostituac dcfault under this instrument and eny othcr instrumcnt cvidcncing l dcbt of Borrower owing to, inrured orGurr-
entccd by thc Govcrnmcnt or securing or oihcrwi3c rchting to such e dcbt: rnd dcfeult undcr eny ruch other inrtrumcnt shall
constiturc dcfault hercundcr. UPON ANY SUCH DEFAULT, thc Governmcn! at itr option may dectare atl or any part of
any such indcbredncss immcdiatcly due and peyablc.

This Note is givcn es cvidence of a loan to Borrower madc or insurcd by the Governmcnt pulsuant to the Title V of thc
Housing Act of 1949 end for thc cype of toen as is indicetcd in chc "TYPE OF LOAN" btock abovc. This Note shell bc
subject co thc prcsrnr rcgulations of the Fermcr Home Adminirtration and ro its futurc rcgulerions not inconsistcnrwith rhc
expre3s provisions hercof.
                Case 2:19-cv-02426 Document 1-2 Filed 07/24/19 Page 4 of 4

                                   ツ                                            ψ




Prcscntmcnt, protcat, end norice   .s. hceby wrivcd,

                                                                                                                 (SEALi

                                                                                                                 (SEAL)


                                                           702 SOUTH SYCAMORE

                                                           ■OLAD   KS   66749




                                                  RECORD OF ADVANCES




                                                                          t U.a amnl             orlr} ttlt-?lt{tt/ttala
                                                                                       'tlrtLl




                                                       Pas“わ                           FmHA 1940'16 (Rev. 8/87)
                                                            "2
Case 2:19-cv-02426 Document 1-3 Filed 07/24/19 Page 1 of 5




                  Exhibit B: Mortgage
             Case 2:19-cv-02426 Document 1-3 Filed 07/24/19 Page 2 of 5




USDA-Fm HA
Fomi FmHA 427-1 KS
(Rn.3-90)                           REAL ESTATE MORTGAGE FOR KANSAS
      nus MORTGAGE b made and enteted Into by _ _By_,,.9.l.in....,a_L
                                                                    ......._p_ur_...c,..h_ _ _ _ _ _ _ _ _ __

midlna 1n _ _ _ _ ___,,A;:al,..l...,e..,n..__ _ _ _ _ _ _ _ _ _ Caunty, Kanw. whOM poat office addn:u Is

     202 south Syeamore, Iola                                                                     KIIISU      66749
herein called ..Borrower," and Ifie United Sta1e1 of America, ac:t1at thraup the Fannen Home Admlnbintlon, Ualud Sta~
Dep111ment ol Apl.c:ulturc, herein called the "Government,.. ,nd
      WHEREAS Bonower Is Indebted tu the Gcwmmenc II evidenced by one ar more promlmry notc(s) ot 1uumplion
qreanenl(s) ar any shared apprmciltlon or ncapllltc •anemcat, hcrela called ..noca," which 1w beea uecutld by Borrower,
is payable to I.ht order af che Government, authorizes acceleration ol lht enl!re lndsbtednesa at the option o( the Gate,n.
ment upon any dd'ault by Borrower, and I.I described II raUows:
                                                                            .t.......iA<ta.               Du. .Dilte of Fllkll
DGu of l,um""'"'                       PffllefpJ Afflowll                    o/lnterat                       l,ur.U.S,,11


January 3, 1991                      $24,160.00                               9.01               January 3 , 2024




        (the inr.mt rato fot limited resource lann OW1111nhlp or limited mourc, operatlnJlDlll(1) SCC11red by this Instrument
may be lncreasccl u provided ln th, Fanaers Hom• Admlnbcratlon replatloftl 111d th, note.)
        And the note llridcflces a !DIR to Barrowu, 111d the Covenuncnt, at UlY tlmr. may ual111 lhc note and Insure ih1
payment lhcreo( punuaot to the ComaUdated F11111 and Runl Dtwelapmcnt Act, or Titla V ol lhe Houaln1 Al:t ol 1949
or any other statutes •dmJnl:stered by the Fanncn HOffll Admlnbttatlon;
        And it b the purpose and intent oC this iluwmcnt lhat, 1111oa1 olbar lhlnp, at all times Mien I.ht nore Is hclcl by the
Gowmment, or In the event lhe Oovemm111t should aul&n 1his lastnlmc1II wl!hout buurulu ar lbe note, d1is lasuwncnt
lhaU ecure payment or lhe note; but when Iha note b held by III uwred holder, thia lrlltnanwlt lhall not 1ecurc payment or
I.he 11ou or attach lo the debt evidenced tlweby, but u to the 1011 lllcl IIUCb debt shall comtlllltc III lndcmnlty monpge
to tei:11rc dul Cicffllmment 1p!rut lou Wldct IU lmlllancc concract by rcuoa ol aAY default by Bononr;
        And thJs lutNmeat dsa •cum the recaeture ol any llltemt credit or Nbtldy which may be granted ta die Borrowu
by the Cowemment pursuant ta 42 U.S.C. § J490a or uy amounb due under any Shared AppreclatioA Apcaaeat/bcaptlld
AarccmeatenlcJed Into punuant to 7 U.S.C, 2001.
        And thlJ lllltrument aho IICllffl fiatur1 advances made to anyone hetcin called borrower wider a note or notes c:omtn1
loans made or lmumt and.et the Consolidated Farm ud Rural Dmlopmcnt Mt ol Title V ol di& liouwlg Act ol 1949 or
any other 1ta1Utu admillbtcted by tbe Fanaen Home AdmJnlltratlan, tor tbe toell principal bldebctdneu o( the ort&luJ
ruture loana U1d adv111Ct1 111bJect to the same tens md condltlona reprdlaa the aalpment of aid notes as hemnaliove
prcmcled 0 111d all rerer,nce1 In this lnst1U11111n t to the "note" slwJ be deemed ta Include futwc not11 and ad'tanc9a.
        NOW, llfEREFORE, In comfdcrstlon ol che lOUl(1), aad as 1111:11rlty for tumre loans pursuant to the Comolidated
Fann and Rural Dtwelapmcnt Al:t or Title V oC the Houan1 Act ol 1949 or any other 1ta11na 1dmlnlstued by the Farmcn
Home Admlnl1t11tlon, and (•) at all times when the note ls held by the Govcmmeat, Of In the mnt the Govcffllllfllt lhould
wip dlh ln11r11ment without insurance or lht paymnt of die not,, ca 11CUr1 prompt payment o( the noca ud Ill)' renewals
and at1asl0111 thcnor and any apeementa conialacd 1hlreln, lacludln1 any provldllft ror the payment of an Insurance or
other clwp, (b) at aD ~:11m when the noce II hdd by an Insured holder, to •mre pcdonnuce ol Bonower's 1peement
herein to Indemnify and ave harmless the Government 11alnst loa u11cl.et Its Insurance contract by reuoa or lfiY deCalllt by
Bonowet, and (cl In uiy ettnt and at Ill tlmea 10 secure the prompt payment olall advanCCJ lftdeapcndituresm1de by the
Ccmmmeut, with Interest, u herch1altcr described, ancl the perfonnance of ••cl)' cova11111t ud 11111mmt ol Bonower
coaLllnacl hateln or la any suppleman.tary aarcanent. Borrower does hereby mortpp, llllp, 1111d warrant to die Gov,
emmmt the laDowlnJ property situated In the State ol Kamu, County(lc1) of Allen


                                                                                                                 241
                                                                                                 FmHA 417-1 JCS (Rey. 3-90)
       Case 2:19-cv-02426 Document 1-3 Filed 07/24/19 Page 3 of 5




               Lot Four (4), Block One Hundred Twenty-six (126),
               of the Original Tcwnsite of the City of Iola.




 cop\her wtth Ill r!Fts {llldudlq the rl&hll to mlDfna producll, pavel, ol, pa, coal or other mlllcnb), lnc11au. UllfflClltl,
 heredlwneats mcl appurtCA111C11 theffllato belonpa1, the rents, laue1, 111d profit& tb111eal aad RYtftllCI md lftcome t11er..
 lrorn, Ill lmprovemen11 and penonll propcny n- or later atcac:b.cd tluirsto a, re-ably ucnmy co die me thereof,
 lncludln1, but not limited 10, rups, mrlpwocs, clothes wuhen, dolhu d?m, ot carp.Una pllldwtd or flaanced 1ft
 whale or In part wllh loan funds, Ill water, water rl~ts, and WIier stack pcrtlinfn1 thereto, aal III paymcntl at my lime
 owln1 to Borrower by wlttue of any Ille, leue, transfer, coanyance, or candemnat!oft of any part thcnof or Interest there•
 ln..U ol 'Nhlda 1r1 herein called .. lhe praperty";
       BORROWER for Borrower'• lelf, Bonower'a heirs. e:ucutois, administrators. IUCCaaors and amp WARRANTS THE
 TITLE to die property ta the Go,emmeat apinat all lawful clalm1111d dCIUlllb wba&aocftr ucapt 111y Uens, encumbnncn,
  eaemnta, ,_mtlolls, or conYCyanca lplClftc4 herclaabcwe, and COVENANTS AND AGREES u lollowa:
         (1) To pay promplly wbell due any Indebtedness to the Covenuncnt hera'by aecwed and to lndannlfy and Sift lwm·
  lea the Gcmmmeat aplmt any Jou un-, lta buurancc of paymeal of lbe note by reuan of Ill)' default by Bonawer. At
  all times when the note b held by III lnsired holder, Borrwe, shaU contlmle to mw payments on the not1 to the Covcm·
  malt,•• collectlon a,ent for the boldtr.
         (2) To pay 10 the Ccwemmenl lllCh reea and ocher dwps u may now or hereafter be required by repl1tions or the
. Flffllers Home Admlnlatratlon.
                                                                                      or
         (3) If required by the Covemment, co make addilJoaal manlhly payments 1/12 rl the e11tmated annual mes,
  mersments, IIUUrana: premiums 111d other dwaes upon the mortpFd premba.
         (4) Whe1her er no1 the note Is iASund by lh1 Cicffemment, lhe Cowrnrneat mq ll 111)' line pay any alher amountl
  lncludla1 advancea for _payment of pdor ud/or jllftlor lieu. required herela to be paid bf Borrower and not paid by lor·
 rower whur due, u well II any colU 111d expcmu for lhe praemtlon, protactloa, or enron:ement of dais Uen.11 adnncea
 ror the aCCOW\t or Borrowu. AU aach adnnce1 lhaU bat lntamt at dMi rate llome by die 11011 wblch has lite hlput bll1r1st
 rate.
       (S) All admcc1 by lite Covenunent, llldudinJ advaaca for paymmt or prior and/or Jualo, llem, In addltlon 10 any
 adnnce1 rcqu!red by lhe tenns of tht note, u dacrlbcd by this lnltrllment, wllb Interest, lhall be lnunecllately due and PIY·
 able by 8arrn11 to tbl Cownuaeat without danand at lhe plac,t dlapaud In lhe latest noll and lhall be aecured herebY.
 No u:h advance by 1he Gcwemment lhlll rtlmt llocroww Fram brnda al 8orrawer"1 cowenant to pay. My payment mada
 by Banowtr may be applied on die note or uy lndebtadaess to the Govtmment aecurtd lmaby, ID any order the Govern-
 ment de1ennlnes.
       (6) To 1111 the loan mdcacecl by lhe aote mly ror purpotes 111tborlrad by tla1 Gofflnmellt.
       ('1) To pay when cllle all tau, llelll, ju4pea11, e11C11111bnacu. 111d u amau lawfuJly 1tudlln1 to or asawed
 aplmt the pr_o_peny, lachadln1 all c:uraa and aae1n111t1 In cormectlan with water, water rtabll. md water ltaek putalnflll
 to or rtalOnlbly IICICCIIII)' ta the u• or th• real property deacrtlled ahore, and pranpdy delner to the OoYtnuneat wlthaut
 clmmul receipts ewtdalctriJ lllCh paymasts.
        (8) To keep die property lnmn=d as ,ecpi11d by and under lnmrance polldea appraved by the GO\'enuneat and, 11
 Ill request, to ddlffr IIICh pallde110 the Gomarnau.
        (9) To malnllln lmprcm1111111ll In aooct repair and make repa.lt1 required by the Gcmrmneot; operate lhe proptrty In
 a pd _and hutbandrnlallki IIWllltt; comply widi •h lum coaamuoa pnctlcfl uad rana aad home 1111napmea1 plans
 u the CiO'llnuaeru lrocn time to llm~ 11117 pracrlbt; and no\ ta abandoa lhe propetty, er  c:au•    or pcnnlt wute, le•nbl1 or
 lmpalnneot ol lhe IIClllilY CO'IIIIICI Jlcnby. or, wlthOllt the wrltllft cC11111nt or IIMI Goftnuncnt, cut, rcmow, or leuc anr
 tknbtr, Jflfl), oil, Pl, coal, or other ailaenll u•pt II mq lie nec11ruy lor otclinas)' domeadc: purpoat.


                                                                                                                      2-42
          Case 2:19-cv-02426 Document 1-3 Filed 07/24/19 Page 4 of 5




        (10} To comply with ID laws, ordinances, and replatiClftl a1rect1n11he property.
        (l l) To pay or reimllurse lhe Gcwcmmeat for aplAll&alllllllbly mwy -.L-ddcn°•',1 to Ilia prollctlon or 1hr U.11
111d priority hereof end to dte enforcement ol or the ~ ,wyillomJaereof and of the nole ud my mpple·
menwy •1mcment (whether bef'ore or after default),          (Jidsi~=.at).:~ieA-tft~
lhe propcrty.,costs or rcordln1 thb end olhcr bull'IIIII\Dts. I&!              . ·•       ~SC '
                                                                                                                 or tide 10 end aitvey or
                                                                                                       ,ffUrt costs, md aptmA or rd·
vertlslnf, selllng. end cmweyln& the property.                                   i·
                                                               '. • • ·:. -~~. . •
        (12} &ccpl as olherwlsc pro.Wed by !he Fanners Ho1ile ~nllQQ n:pdadons, neither Ille prcpcrty nor any
ponfon theteaf or lntuat dwtln lhal1 be lfllett, udpcd, raid, lnnll'erred, or cacumbeied woluat.uDy or oiherwlle, wllhaut
the wrluen consent of 1he Gomnmenl. The Gommnent ahall have the IIOle and ndusm rfahts II monpaee hereunder,
lncludinJ bllt not Umitld to the power to a,anl co111111ts, partial rele..,, subordinations, ancf atllf'actlon, 111d 110 Insured
hold1r shall biYc any rllht, tide or iattrest In or to the lien er Ill)' kaeflU hereof.
        (13) At ,11 n:UOflable times the Cavemmcnt and Its qenll may inspect lhe prc,eny to u:ertaln •helher the cow.
maot1 ancl agrcerncnu contained hereln or In my aipplllllllltlly apnment 111 bciD1 pe,formed
        (14) The Go¥tnvnent may (1) adju.11 the lnttmt rate, payment, wms or balance me on the loan, (b) lnmaa the
monpar by an unG11nt equal ta deferred interest Ofl the outslllldbl& princlpal balance, (c) exwid or defer dii maturity or,
and rl!IN 111d radledule the payments on, the debt evidenced by the note or Ill)' tndehtedness to the Govemmn, 11CUreG
by this lnsuumet, (d) release lily party who II liable under the note or r1:1r tlla debt from liabUl&y 10 the CioYermncnt,
(o) nil._ portlom or lhe property llld .,bordlnate lta lien, and (f) WIM In)' other of lu rl&flts uncle, lhl& lmlnuaeot. Ali)'
and all thll can 111d wDI be done without 1ffec:Un1 die lien or dlt prlomy of thb lastn1ment or 1orro-,'1 or any other
pa.rty'a llabllty to the Covcnuncnt for payment or the note or debl IICUted by lbb lnatnanumt unlas tho Government 11)'1
olhciwia ID wdda&, HOWEVER. 111y forbeannce by the Covemment-wbelhcr once or ol'ten-ln exercltill1 any rflllt ar
remedy under this Instrument, or otherwise afforded by 1ppllcabl1 law, shall not be I waiYer or or preclude the aercl.N or
any IUch dafll OI nimedy.
        (IS) IC at UY tim• it ahall appear to the Govemma11t tllat lanower IIUY be able to obtaia a Joan from & productlon
credit 1S1Dc:iatic11,, a Pedcrll wid bank, or other re,po1111iblo cooperatt,e or printc crodll source, at nuonabla nt11111d
terms for JOUI for llfflllar purpOMt and padods or time, Bonawer will UPDII lhe Govcmm.at'1 iequast, apply tor and accept
aur:11 lou Ill 111ftldant amo11nt la PlY the 11011 111d any lndcb11daca aecured hereby ud to pay for IDY siod: necaauy
to be purc:bucd In a cooperative lt11dia& IIUcY In connection with such loan.
        (115) Default lwaulldtr JhlU constlNII d1f111lt under aay other real eatats, or under uy panaaal prope,ty 1 oroth1r
security Instrument bald or iruim:d by dla Gov1rn111111t and executed or aaumed by Borrowe,, and default under aay euch
other security 1A11r'lme111 shall cocutltute default hereunder.
        (17) SHOULD DEF AULT occur la Iha parfonnanca or dbclwp of any obllpdoa In ebb lns1r11111e11t or ucund bY
dlll lutNmeat. or lhollld th• paniaa named u Borrower dJc or lie dtcland Incompetent. or llaould any on• of lbl partitl
nuaed as Borrawer be dilclulrpd ID bantrvpacy or declarccl. ID wolYcnt. or 1111b 111 aucnm•nt tor the benefit of creditors,
tht Govermaeat, al Its opdon, with or wlthoUt notice, 1111y: (1) declaie die antln amount 1111Paid under the aota and uy
llldebtedaea 10 tbc Govcmm,nt hereby 11cund bnmedl111ty due and payable, (b) Car tile acco11111 or Borrower IIUW? 111d pay
l'UIOllable expenses ror repair or mahllCtWlee ol and tak• pCIIIClliaa or, operate or rent tile property, (c) upon appllcatloa
by It end pn,ductioa or thfl illltrumeat, lrilhouc odler evid- llld wltllout notice of hearlq of llld appllcadim, have a
recelTer appointed for the propmy, with the lllllal powers of recelnrs Ill like cucs, (d) foreclose tld, lnatrwncat u PfG'lided
herein or by law, llld (c) enforce any and all othsr riahts and remcdlh prov!ded harda or by present or future laws.
        (II) The procccch of forcclo.sute aala shall be applied In w foUowln& ordar to Iha paym,nt of: (1) costs aad apnse1
tncldeac ta nlorciq or camplylna willa &bl pl'DYillanl honioC, (b) any pnor lieu rcqulred by law or a competeat court to
 be ao paid, (c) &bl debt cvtdeacccl by &bl aota and all llldebtad- lo tile Ocwmun111t secured liereby, (cl) lnfaiar llea1 or
record nqubed by law or a C0111pete11t court to be ID P.id, (1) 11 Ille CiORmmeat'a opdon, 111y oth1r iadebt•claea of Bar·
rower owiq to or lluand by the Ga..mmnt, and (I) 111:, balance ta Bomn,er. At roreclolun or oilier sale of all or IA)'
part of ehl proparty, die Goteramat 11111 Its apata may bid 111d purdiue u a llnlllCJ Ind 1111y pay th• Ccmmu11n1•1
llwll ol the p11rcha111 ptlce IIY ci1dllial 111c:II amount DD any debts of Bono- owlnl to or lmllrcd by Iba Caftrnm111t,
In Ila order pracrtbed eboYe.
        (l!I) Borrower aaress llllt Uac CioMnunau wm aot be bound by any Ptllllll or futuc State laws, (a) Pro'lldlla for
vakudDn, appnbal, ho111attad ar uea1pdoa or th• proport)', (b) prolalbldaa malllhnance or an actlon for a deradqq
judpn111t or lillliMS die -aunt dleniof or tile time wltllla which 111ch aclioa Dllllt lie broupt, (c) prctcrilllns IIIY od11r
llnlltadoaa, (d) lllo•IDJ 1111 rfilit of rld-pltml a:- ,oaesdoo followbaa 1111 forecl0111rc ale, or (e) Umtt1n1 the eoadidont
w~ the Government mtY by reauladoa Impose, lncl111Hn1 die lntenat nte It may clwp, u a coadilion of anrcmas a
 ullllf'er ol the p,apeny to a new Bonawcr. Borrower •IJlnul)' wdYa tlle benlf1t of •DY IIUc:h State lawa. Borrower hffl•
 by rellaqllllhlla, wal•a, ud Cllllftl'I Ill riahfl lnr:lloata or C011111111111ate, or deacent. dower and cuttelY,
        (lO) If ur, put of Ila loan for which tllb fmtramcnt Is liven abal be ulld to fi11111ce 11w pmdwe, comtructlon or
repalr of propeny to be llled u u 0W11Cr--,lad dwdllq (lwlin eaDcd .. di, dwelllna") aad if Bonowa inlllllds to ..U or
,..t   die dweWq and has obtalntd Illa Gonm11181lt'1 CNMDt IO do ao (a) ..tthcr Bono•er nor aaya.. authorized to act for
Borrower wm, after ncelpt of I bo111 fide offer, refuae to neaotiarc for Jts Ille or mital, 01 will otberwbe malle 11111wallab11 or
deay 111d property, to anyone 11eca111e of .rtc11, color, nllalan, sa, utiaaall orlam and (b) lonower ,ecopiza u Ul&all and
hereby disclaim, and will not comply with or aunipt 1o cnlon:e aay nmlcdYe covenants on said propcny rclatfna to rue,
color, rell&lim, 11:11, or nadonaJ odala,
        (Z I) Bonower funher apea tllat the 10111(1) secured by tllls lmallmcnt will be In default s!lallld aay 10111 proceeda
be ued ror I pwpose that wm coatribute to nccuiYe erDlion of 111aJ11Y crodilll• land or to die COllftnlon al wetlalld1 to
produce an qrk:ulturll C:01DJ11odl1Y, u fllnJi•r explutad In 7 CFR Pan 1940, Subpart 0, Eahlblt M,                                  24 :J
         Case 2:19-cv-02426 Document 1-3 Filed 07/24/19 Page 5 of 5




      (22) 11all lmlnun111t mall llc 111l!11Ct to llac PNSal nplalla• of die , _ . . Hoa• Adlllllll1tndCl1, and to 111 fti111n:' •
  npladoa1 aat lnaladl••t wlda dis apna prlfflllDu "'9Clt.
       (23) Nosx. lfflll ilenudtr tball 11c Ital IIY artilild 11111, aalea adacrwlla rcqllind IIJ law, ucl eddraled, 1111las

 lloa II Tllflb,       x....
 ud uatD IOIDI ollltr adclna II delipatlld Ill I aatlce ICI Pl•, la die cue or die Gorv111111at to Fumcn Hom• Adm1altn•
                              66fill, 11111 ill die caa of Bonow• It Iha 1dclre• lbOWII In the Fermen Home Admlall!ntlon
 Flaanol Ot'llco record, (whlda aonaaDy will Ill Ille 11111111 1111 post Clfficc 1ddna lllnn 11NM).
        (24J U 11111 p.rawlllcm Clf 1111a laltrlam•t or appllcllioa ttaanor to 1117 PedO!l or clrcamst&DCaa ta beld IIIYllld, 111ch
 llmllcll17 wll DOI affect otllar ffcm&lou or appllcallou ar me llllbwaat wblcla aa be ahwn ,rr,ct wldaaut dll IA'lllid
 pmbloa or 1ppllcatloa, Ulll to daU ad 1111 ,nmdou laenol' an decllJld ta Ill Hftllllll.

             IN WlTNESS WHEREOF, Jorrowa b11 llemanto 11t Bonower'1 lwul(1) Lid 1111(1) tlall _ _ _1...,r..,d._____ day
 or ___...J..,a.,n..,u..,a,..r.,y_____ , 1,ll..
                                                                       1A¥-i.-.e...,•t-·l.....19'
                                                                                              ......:::&=·ic:•:.:.U:;..._ _ _ _ _ _ _ (5EAL)
                                                                       Evelina L. Burch

                                                                       --------------(Sl!Al.)




 ~-N-~~~=~D~---~1•
         Oa lhll--...3wc..d----UJ ol _ ...,,.,,Ial.uD111P~a~r;_.~....- - A,D., H
                                                                                            ACKNOWLEDGMENT

                                                                                             ..!i.l, llefore   me--------
  -------..:•:...:n,::o:,:t:.:ar:::.iYt...1P::.:U::b::.:l:.1:.:·c::...___________________________ PIROlllllr •Ppcand
                                              ,-c ••• ., .,,,_ ,.,.,., .................,


             Evelina L. Burch
 10 •• lmDn ,o bl tit, Wadcal ,...(,) am141 la and wllo UIClllad
                                                                      and----------------
                                                                           tcmaotlll tu              butrumcDt 1111d acbowlldacd tut
  _,..~·..··-·.,11._l'le:;:.·...,·..,.__.-_____ aec11td m ame 11        _ _ _ _h=e_r_______ ,,o1uaear, 1ct ud                         dNd.
 ,: "'' / ..........~~·."
   l'",.4!. C. ''II s,;
                                      '




    . ."'Toil,- ~.
· ' -~:..•
: Q: \'
               -   &   • ........ .

                           .   ~
                                   1•\ •

·P.~L)•:,;1.,c::.1.,;
   ""'•              ..·- .
 My~t~··_..:1:1~2.;;;.-9:=..;-;..:9u=l:....-_ _ __
          . 1jj ~.l·:~,.
         ....................             .

               . "· ·t(i
Case 2:19-cv-02426 Document 1-4 Filed 07/24/19 Page 1 of 5




       Exhibit C: Subsidy Repayment Agreement
          Case 2:19-cv-02426 Document 1-4 Filed 07/24/19 Page 2 of 5

                         ▼                                              V

                                                                                      tに
                                                                               魯んに￨(バκλ
FaRA Inatructto■ 1``__■
Lhib■ t▲


                              UNITD STATES DEPARTENT OF▲ GRICULTURE
                                    FARIERS Htt ADMINISmAT10N

                                          Suba   ldy Repayrcnt    Agreeoent


Date       of   Note   1-3-91   AEorrnt   qf   Nsgt$24,160.00Ete        of Drtgage 1-3-9I_-..
Date       of llote             Aoount    of Note                Date   of Eortgage
Type       of   aeslgtaace:                                      l. Intereet credlt FC7
                                                                 2。   Hol:::I:IS'12L,FSlStance

Addre88 0f PrOperty8 702 So Sycanore
                                ■ola,   KS     66749


                        BORROI{ER: BURCII,       Evellna L.
                    C(FBORRO}IER:



I     Ttrle treeEent enCered lnto pursuant to 7 CFR l95l-I, betu€en the Unlred
Statea of Amrlca, actlng through the Paners HoEe Adulnletratlor (FnllA)
(hereln celled 'the Goverrent-) purruaat to aectlon 521 of flrle V of the
lloualng Aet of 1949 and the borrorar(e) nhosc naue(s) and addregs(es) appears
ebove (hereln aooetlue refcrred to tB 'borrouer'), auppleuents the noEe(s)
froq borrorrer to the Governnent aa deactibed above, and any proolsBory
nota(e) for loaru oede to borrorer ln the future by the Coveruent.
Such future noterr rhen erecutcd, clll b€ llated belor the aignature line
of thla Subatdy Repayuent Agrecocnt.
2    I (ue) agree to the condltlons set forth ln thlg agreenent for the
replyucnt of the aubeldy trroted qs (ua) ln the fotr of lntereet credlta
or Houeonnerahlp Aasletancc Progreo (ltOAP) aubaldy (herelnafter called
"subetdy" ).

3 I (ue) agree thst the reel property deacrlbed ln the uortgage(s)
llsted above le plcdged le gecurlty for repayrent of the eubsldy recelved
or to be recetved. I (we) agree th.t the subeldy ls due and payable upon
the Erausfer of Clt1e or nonrccupancy of chc propGrty by oe (ual. I
(re) underet,and thlt the real eetate aecurlnt the loan(a) ts the only
eecurity for the aubaldy recelved. 1 (rn) further underetand that I (ue)
u1ll not be requlred co reply any of the subaldy frm other than the value
(ae deterutned by the C'overnuent) of the real. eatate, uortgaged by oyself
(ouraelvea) Ln order to obtaln a Sectlon 502 Rural Houslng (RH) loan.



    (り   "27-7J) sPECIAL PN
                Case 2:19-cv-02426 Document 1-4 Filed 07/24/19 Page 3 of 5

                               ▼

                           i


FutlA   Inatructlou l95l-I                                                           '
Exhtbtr     A
Page    2

4     L (ne) underetand EhsB so loag ae I (rG) contlnue to orm tht propcrty
and occupy the dwelltng a3 $t (our) rcrtdcncc, I (rc) lty rcply thc prluclpal
ard lnterest ored on the loao and defer repayl,qg Ehc aubeldy.louot unBtl
tltle to the ProperEy la conveyed or the drelltng la no longer oceupled by
ue (uu). ff such a reqrreot le nade, tb aoount of aubaldy to be repald
slll trc deterulned shen the prlnclpal aud lnterest balaace la pald. fhe
morEgage securlng the FnIIA RB loan(e) sfll not be releaacd of record untll
the total anount oued the Governcnt haa been repatd.
5 [ (re) aBree thac Paragraph 6 of thla agre€ocnt le nrll aod
vold should the propercy deecrlbed ln the Drtge8e(a) be rrcluatarlly
ccnveyed to the Goveroent or ltquldated by forcclo8ure.

6     t'ltren che debt 1s eatlsfted b:r other than volrntary conveJnnce of Etn
property Eo thc Goverraent or by foreclosure, I (re) atree that sale
proceeds 1111 be dlvlded beteen the Govrrnent arrd ue (ue) ln the
fol loulng order:
        (a) Unpald balance of loans aecured by a prlor Eorttate aa uell as
        real estate tares cnd assesarnta levled agalriet the property ntrlch
        are due rllll be pald.
        (b)  Unpald prlnclpal ard tnterest oued on Hrll,A 8H loang for the
        propercy aud advancea cade by FottA rhleh uere ooE aubetdy and are
        sclll dtrc and payable rlll be pald to the Governoent..
        (c) I (re) rrlll recelve fron the eale proceeda actual erpenges
        incurred by ue (us) necessary to eell the property. fheae ray lnclude
        salea contssloBa or advertlelng coaCr apprataal feea, legel and
        related coats arrch ag deed preparetton end Eranafer teree. Er,penaea
        tncurred by oe (ue) tn preparlog the property for aale are oot allo$ed
        unlees authorLzed by the Governqent prlor to lneurrtry aueh ef,penaea.
        Such expensee r(ll be authortzed only rtren FollA.reternlnea euch erpenoes
        are necessary to aell the property, or rlll ltkely reeult to a return
        S,Eeeter than the erFnse belng lncurred.
        (d) I (ce) nlll recelve rhe aaount of prlnclpal pald off on the
        loan calculated at the prooleaory note tnterest rate.
        (e) Any prloclpal reduetlon etrrlbured to aubatdized intereet
        calculatlons erlll be paLd to the Gorrcrnent.
        (f) I (ne) u1ll recelve uy orlgtnal equlGy rtrlch ls ths dlfference
        between the narket valrn of the aecurlty, aa detetrlncd by the
        FmIIA appraleal at rhe tloe the flrat loan subJect to recagture of
        subsldy ras oade, and the aaount of the Faf,A loan(e) and any
        0""'
                :"n'--   I*.::":l'.i: '.?r;r,.ffiB o-r :H               r*.
                                                            =:::iiil"
         Case 2:19-cv-02426 Document 1-4 Filed 07/24/19 Page 4 of 5




                         ︶﹂
                                                          V




        Fuf,AIostructlon l95I-I
        Erhlblt A
        Page 3


                percent ls deteruLned by dlvtdlng ny (our) orlgLnal eqtdty-by
                ihe oarket valge of the securlEy when Che loan was closed.) The
                dollar agounts and percent wtll be enEered at the tlne this agreenenE
                te sLgned by oe (us) and will be part of thls agreemenE'
                (g)  The reoalning balanee, afEer the payrnents descrlbed ln (a) thru (f)
                above have been pald ts called value aPPreclatlon. The anount of
                value apprecLatlon Eo be pald to the Government' ln repalrnent, or
                the subiiay gran3ed, ls the lesser of (t) the full anount of the eubsidy or
                (2) an arounE dererulned by aulttplylry-the value appreclatlon by the
                ipiroprlate factor ln the follorlng table'
                           Average lnrerest ratc pald by ne (us)

 No. Of Honths               l。 1    2。   1    3。   1    4.1       5el      6。   1   7。 1



                             66      .58       .49      .42         。31     .21       。11
  60 to 119       ・ 75       。
  120 to 179       。73     .63       .56       .48       。40       .30       。20      。10
- 180 to 239      .65     .56       .49         。42      。36        。26      。18      。09
   140 to 299      .59     .51       046         38
                                                 。       。33       .24       。17      。09
  300 ●o 359       。53      45
                            。         。40       .34      。29        。21      。14      。09
  360 ●o 396      .47       40
                            。         。36       .31      。26        。19      。13      。09

                (h) I  (we) e1[1 reeelve the aoount of valne apprectatlon lesa lhe
                a6ounE patd the Governnent, as deterillned ln (g) above. I (we) wlll
                alao recelve atr addltlonal auount ln proportlon Eo uy origlnal equtty
                by reduclng the auount of value appreclatlon due to the Governnent by
                the percent of oy (our) orLglnal equlty as shoun ln (f) above.
                (1) ,6 1 1we) an rhe reclplent of HOAP, tb aDounB of value appreeLatioa
                to be recaptured wlll be caLculated as tf I (we) had paid I percent
                latereet on the loan, unlees tte average tnterest raEe pald by ne (us)
                we6 gEeater than I percen!. In such cises lt wtll be deterrdned based
                on the averate lnterest rate pald by ne (us).
                (J) If thls agreeEent le for a subseqtrent loan(s) only, Ehe atloulrt
                oi repayrent, detemlned ln (g) above w111 be reduced by the followlng
                percent:_.            Ttrie percent wILI be deterEined by dlvldtng Ehe
                iuount offiffiG)      eubJect to recapture by the total outsta(dl4$
                RH debt. firls percenEage sltl be entered at the tlne I (we) s18n thls
                agree0ent.
                 (k) If thls  agreeEent ls for Bore ttran one loan that ls subject to
                 recapture, the subsldy repa)rrenE cmputatlons w111 be based on the total
                 aubsldy graoted on all loans.               '
         (9-27-19) spEct^lI. pi{
           Case 2:19-cv-02426 Document 1-4 Filed 07/24/19 Page 5 of 5




                           ︶︲
FnlfA Instructlon l9l5l-I
Exhtblt A
Page   t

/      l{hen a FnHA Rtl loan ls repald hy other than foreclosrrre, vot,untary
conveyance, or sale of properEyr tha anount of subaldy to be repald the
GoverrunenE wlll be determlned ln the sat\e fianner as rlescrtbed tn paragraph
6 oE tnls Exhthtt hut based on the appralsed value det,er?rlned by FmllA
lnstead of sales prlce. In such casesl the suhsldy drre the Governne.nt
rlll remaln a l1en on the property untll pald. IE nust be paid uPon non
occupancy, sale, or transfer of tlcle to rhe proFerty.
8      I   (cre) have read and agree        to the provlslons of thls   agreenent.


vメ ^_′ ―    〆   乙   J                  Borrower
EVELINA L. BI「 RCH                     Co-Borrower

 . 1 -3-91                 . -.-   -
            Date slgned


Acce
By                                           FmHA Official)
            county supenrieor               (Title)


                    Date




                                                     oOo
